ALDRICH, District Judge
(concurring). On the whole I concur in the results reached in the foregoing opinion, but with a great deal of hesitancy in the particular result which turns ‘the Partridge Case decisively against the administrator, upon the ground of the contributory negligence of his intestate; and I desire to state the reasons for my conclusion.
At the arguments I was impressed with the strength of the plaintiffs position based upon the fact that the engine, which was hauling a train of Pullman cars, was running at a high rate of speed, with the tender forward, with no headlight but a lantern on the tender.
The plaintiff says, though the general rule in Maine is that the defendant’s negligence is no excuse or justification for the plaintiff’s negligence, that such rule is subject to the qualification that, if the negligence of the defendant is of such a kind as to deceive and lead the injured party into a field of danger, then the defendant’s negligence becomes something to be considered upon the question of the injured party’s care. This position apparently finds some support in the Maine case (State v. B. & M. R. R. Co., 80 Me. 430, 443, 15 Atl. 36), where it is said in effect that, if a party sees a gate open at a crossing, he *222may place some reliance on the supposition that there would be no danger in attempting to cross; but the position finds more considerable support in the case of Baltimore & Potomac R. R. v. Cumberland, 176 U. S. 232, 237, 20 Sup. Ct. 380, 382 (44 L. Ed. 447), a case in which the engine was running tender forward with no headlight, but a lantern, and where the Supreme Court said, referring to the lantern:
“The light was clearly not an ordinary headlight, * * * shedding a dazzling light which could scarcely fail to he noticed by a person crossing in front of an engine, but an ordinary' lantern which might readily be mistaken for a lantern caiTied by a foot passenger, or eren a street lamp, or other smaller light.”
The plaintiff's position as to the qualification upon the general rule that the defendant’s negligence may be considered upon the question of the plaintiff’s negligence, if it is of a nature to mislead or deceive a traveler into a position of danger, is, doubtless true as a legal proposition, and it therefore results that the plaintiff’s rights do not turn upon any question of law, but upon the question whether the defend7 ant’s negligence deceived the plaintiff, or whether there was any substantial evidence, viewing the circumstances as they are explained, and making all reasonable inferences in favor of the plaintiff, which would entitle him to go to the jury upon the question of fact thus presented. In other words, this being a case where the defendant was negligent, and where the plaintiff’s intestate apparently, without seeing or hearing, rode into the situation of danger, is there anything substantial tending to show that the traveler, while in the exercise of ordinary care, was misled; or was it a case where he was so clearly lacking in care and attention, in respect to the hazards of driving in the nighttime in the vicinity of railroads and other ’ dangerous agencies, that there is irothing substantial upon which the plaintiff could go to'the jury?
If the intestate was misled at all, it was through not seeing rather than seeing.
In the case of the open gate, to which reference' has been made (State v. B. & M. R. R. Co., 80 Me. 430, 443, 15 Atl. 36), the injured parties saw the gate open, and the fact of the open gate was what misled them. That, I think, distinguishes the Maine case from the case at bar, because there is no evidence in this case tending to show that the injured party was misled by anything that he saw.
The reasoning of the Supreme Court with respect to the absence of a headlight is nearer to the situation here than cases based upon conditions which were seen and which misled.
The story of the intestate’s misfortune, so far as it is told and so far as it can be known, making all natural inferences, on the whole would seem to justify the conclusion that he was wholly unmindful of the responsibilities resting upon a driver in the nighttime in a thickly settled locality, where it must have been well known to him that he was 'in the neighborhood of railroads, automobiles, and other, dangerous agencies.
This apparently is not a case to be influenced at all by any considerations in respect to the look and listen rule, because there is- nothing *223to sliow that lie had any actual knowledge that he was at a railway crossing; but it is a case where the result, unfavorable to the injured party, is reached upon the theory that the driver was _ altogether thoughtless of dangers and unmindful of the responsibilities which rest upon highway travelers in the nighttime.
lie had been two hours making four miles. The steady old horse was apparently going at its own pace. The night was still and clear, but rather dark; and, without knowing it, the intestate, with his companion, was approaching the railroad track at nearly right angles. After they passed the Towne house, which was on tire right of the highway, and something like 8 or 10 rods from the railroad, if he had been on the lookout ahead and to the right and left, he would have discovered the train, because there was a long stretch of straight open track, which was higher than the highway upon which the intestate was traveling, with nothing to obstruct the view.
When it comes to distinguishing the reasoning of the headlight case, to which 1 have referred, where it is said that a dazzling light could scarcely fail to be noticed by a person crossing the track, from reasoning which should apply to the case at bar, I must say that the task is not free from difficulty; still there is nothing in the testimony of Miss 'Minard, nor is there anything in the circumstances, which indicates that the train was discovered at all or that the light, which was a lantern instead of a headlight, misled the driver, and therefore, if the case is turned for the plaintiff upon the lack of a headlight, it must be upon the theory that, while the lantern did not mislead, the presence of a headlight would have commanded attention; and that would he a theory in the field of conjecture.
It is well known that in the nighttime many of the ordinary distracting sounds of daytime are absent, and that on country roads the stillness of night prevails. It is conceded that the signpost projecting over the highway, the white fences and the cattle guards, and such other things as usually exist at railway crossings, were not seen, and that the rapidly approaching train, on elevated ground, with combination smoker and baggage car, a day coach, anti three sleepers, all lighted, was neither seen nor heard. Thus the indicated condition of personal absorption and thoughtlessness would, on the whole, seem to fairly justify an assumption that what would have been *the effect of the presence of a proper headlight, under all the circumstances, is something conjectural.
I think the case one very near the line, and one not free from difficulty, but, on the whole, 1 concur in the conclusion that the plaintiff's intestate was not giving proper attention to the hazard of night driving, and that he was so wholly indifferent to surrounding dangers that the plaintiff is not in a position to be relieved from the doctrine of contributory negligence on the ground that the defendant’s negligence deceived the intestate into the injury complained of.